IS 44 (Rev 08/18)

Case 2:19-cv-01211-GM@NVWIDKCOMERSHEE Tiled 07/11/19 Page 1 of 2

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law. except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (S71! INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

}. (a) PLAINTIFFS

Gianluca Caione and Ioana Caione

(b) County of Residence of First Listed Plaintiff

Clark

OENCEPT IN US. PLAINTIFE CASES)

(c)
Michael C. Kane, Esq.
Bradley J. Myers, Esq.

Richard A. Englemann, Esq.

THE 702 FIRM

400 S. 7” Street, #400
Las Vegas, NV 8910]
Tel: (702) 776-3333
Herbert L. Michel, Esq.

Attorneys (Virm Name, Address, and Telephone Number)

Herbert L.. Michel, Jr., Chtd. dba Your Legal Power
1980 Festival Plaza Dr., Suite 300

Las Vegas, NV 89135
Te.: (702)341-5600

NOTE:

Attorneys (/f Known}

 

DEFENDANTS
Michael J Coyne, Jr., Ingram Micro Services LLC, Ingram Micro
Inc.,Rutledge Company INc. dba The Phoenix Group

County of Residence of First Listed Defendant St.

Joel D. Odou, Esq.
Brooke A. Bohlke,
Betty J. Foley, Esq.
Wood, Smith, Henning & Berman, LLP
2881 Business Park Court, Suite 200
Las Vegas, NV 89128

Tel: (702) 251-4100

Charles County

(IN U.S. PLAINTIVE CASES ONLY)

Esq.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

 

Il. BASIS OF JURISDICTION (piace an “Xin One Box Only)

 

(For Diversity Cases Only)

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

 

 

0 t US. Government oO 3 Federal Question PTF DEF PIF DEF
PlaintilT (4S. Government Not a Party) Citizen of This State Ki O11 Incorporated or Principal Place (la O14
of Business In This State
CJ 2 US. Government & 4 Diversity Citizen of Another State O 2 XX 2 Incorporated and Principal Place Oo s 4 $
Defendant (ndicate Citizenship of Parties in tem ID) Citizen or Subject of a of Business In Another State
Foreign Country O3 03 Foreign Nation Lhe Oe
IV, NATURE OF SUIT (Place an °X" in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT : TORTS FORFETTURE/PENALTY. BANKRUPTCY OTHER STATUTES |

 

{J 110 Insurance

O 120 Marine

CJ 130 Miller Act

CI tao Negotiable Instrument

[J 150 Reco ery of Overpayment
& Enforcement of Judgment

Oo 151 Medicare Act

CJ 182 Recovery of Defaulted
Student Loans
(Excludes Veterans)

[7] 153 Recovery of Overpayment
of Veteran’s Benefits

C1 160 Stockhotders” Suits

CT 190 Other Contract

Oo 195 Contract Product Liability

(J 196 Franchise

PERSONAL INJURY
(J 310 Airplane
C1 315 Airplane Product
Ltability

C7) 320 Assault, Libel &
Slander

oO 330 Federal Employers”
Liability

im 340 Marine

oO 345 Marine Product
Liability

Bd 350 Motor Vehicle

[-] 355 Motor Vehicle
Product Liability

Cc 360 Other Personal
Injury

OJ 362 Personal Injury -
Medical Malpractice

PERSONAL INJURY
CO 365 Personal Injury -
Product Liability
(367 Health Care/
Pharmaceutical
Personal Injury
Product Liability
(J 368 Asbestos Personal
Injury Product
Liability
PERSONAL PROPERTY
OJ 370 Other Fraud
(J 371 Truth in Lending
0 380 Other Personal
Property Damage
(J 385 Property Damage
Product Liability

 

| REAL PROPERTY

‘CIVIL RIGHTS

PRISONER PETITIONS

 

im 210 Land Condemnation

oO 220 Foreclosure

Cj 230 Rent Lease & Ejectment
(1 240 Torts to Land

[7] 245 Tort Product Liability
[_] 290 All Other Real Property

 

LJ 440 Other Civil Rights

C) 441 Voting

C] 442 Employment

F] 443 Housing/
Accommodations

Co 445 Amer. w/Disabilities-
Employment

DO 446 Amer. w/Disabilities-
Other

oO 448 Education

Habeas Corpus:

CT 463 Alien Detainee
Ol 510 Motions to Vacate
Sentence

O 530 General

(J 535 Death Penalty

Other:

0 $40 Mandamus & Other

LJ 550 Civil Rights

L) 555 Prison Condition

oO 560 Civil Detainee -
Conditions of
Confinement

 

] 625 Drug Related Seizure
of Property 21 USC 88]
(J 690 Other

(J 422 Appeal 28 USC 158
oO 423 Withdrawal
28 USC 157

 

PROPERTY RIGHTS
LJ 820 Copyrights
O 830 Patent
im 835 Patent — Abbreviated
New Drug Application
C) 840 Trademark

 

 

LABOR SOCIAL SECURITY
(J 710 Fair Labor Standards LJ 861 WIA (1395Ff)
Act CJ 862 Black Lung (923)
(-] 720 |.abor/Management (1 863 DIWC/DIWW (405())
Relations (CL 864 SSID Title XVI

OD 740 Railway Labor Act
(751 Family and Medical
Leave Act
(J 790 Other Labor Litigation
oO 791 Employee Retirement
Income Security Act

[] 865 RSI (405(g))

FEDERAL TAX SUITS
L] 870 Taxes (U.S. Plaintiff
or Defendant)

CI 871 iRS—Third Party
26 USC 7609

 

 

IMMIGRATION
(C] 462 Naturalization Application

Ol 465 Other Immigration
Actions

 

 

(1) 375 False Claims Act

LD 376 Qui Tam (31 USC
3729(a))

C] 400 State Reapportionment

LJ 410 Antitrust

LI 430 Banks and Banking

oO 450 Commerce

CI 460 Deportation

Ol 470 Racketeer Influenced and
Corrupt Organizations

LC 480 Consumer Credit

oO 485 Telephone Consumer

Protection Act

(4 490 Cabie/Sat TV

oO 850 Securities/Commodities/
Exchange

J 890 Other Statutory Actions

($< ooo D 891 Agricultural Acts

CJ 893 Environmental Matters

Oo 895 Freedom of Information
Act

C] 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

(23 950 Constitutionality of
State Statutes

 

V. ORIGIN (ace an “x”
[| 1 Original

Proceeding

VI. CAUSE OF ACTION

in One Box Only)

xX] 2 Removed from
State Court

L]3

 

Remanded from
Appellate Court

C] 4 Reinstated or CJ 5 Transferred from
Another District

Reopened
(Specify)

[] 6 Multidistrict
Litigation-
Transfer

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):

28 U.S.C. §§ 1332, 1441 and 1446

[_] & Multidistrict
Litigation -
Direct File

 

American LegalNes, Inc.

 

sons
 

Case BiodeyuOa2 ices MN-NJK Document 1-1 Filed 07/11/19 Page 2 of 2

Personal injury.

 

 

 

 

 

 

VII. REQUESTED IN [_] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 75,000.00 JURY DEMAND: — &X] Yes L_} No
Vil. RELATED CASE(S) .
. (See instructions)
IF ANY JUDGE DOCKET NUMBER —
DATE af ul 1g SIGNATURE OF ATTORNEY OF RECORDs ~ oa
FOR OFFICE USE ONLY EE RRS —
RECEIPT #0 AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

American LegalNet, Inc.

 

www.FormsWorkFlow.com
